197 F.3d 958 (8th Cir. 1999)
Jim C., et al., Appellees,v.Arkansas Department of Education, Appellant.
No. 98-1830
United States Court of Appeals, Eighth Circuit.
December 14, 1999

1
Appeal from the United States District Court for the Eastern District of Arkansas.

ORDER

2
The petition of the United States of America for rehearing en banc is granted.  This grant of rehearing en banc is limited to the spending clause issue raised by the petition.  Those portions of the court's August 31, 1999, opinion and judgment covering the spending clause issue are vacated. The remainder of the court's opinion and judgment, including that portion of the opinion and judgment in Bradley v. Arkansas Dept. of Educ., 189 F.3d 745 (8th Cir. 1999) is unaffected by this order.


3
The clerk is directed to set this case on the court en banc's calendar for oral argument on Friday, January 14, 2000. The case will be assigned twenty (20) minutes per side.


4
Counsel should immediately forward twenty-one (21) copies of their previously-filed briefs and appendices for distribution to the court en banc.